                       Case 3:19-cv-04975-JSC Document 5 Filed 08/19/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                 Northern District
                                               __________  DistrictofofCalifornia
                                                                        __________


                       California, et al.                       )
                             Plaintiff                          )
                                v.                              )      Case No.    3:19-cv-04975
      U.S. Department of Homeland Security, et al.              )
                            Defendant                           )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff the District of Columbia                                                                               .


Date:          08/19/2019                                                              /s/ Valerie M. Nannery
                                                                                         Attorney’s signature


                                                                               Valerie M. Nannery, Cal. Bar #227394
                                                                                     Printed name and bar number
                                                                          Office of the Attorney General for the District of
                                                                                              Columbia
                                                                               441 4th Street, N.W., Suite 630 South
                                                                                       Washington, DC 20001
                                                                                               Address

                                                                                      valerie.nannery@dc.gov
                                                                                            E-mail address

                                                                                          (202) 442-9596
                                                                                          Telephone number

                                                                                          (202) 730-1465
                                                                                             FAX number
